 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
 9   KENYA M. JAMES,                                          Case No.: 2:18-cv-01322-MMD-NJK
10           Plaintiff(s),                                                  ORDER
11   v.
12   ANDREW SAUL,
13           Defendant(s).
14          On October 15, 2019, the undersigned was assigned to this case. No later than November
15 1, 2019, the parties shall file a joint certification that they have:
16          1. discussed the potential for settling this matter, cf. Fed. R. Civ. P. 26(f)(2),
17          2. discussed the potential for utilizing alternative dispute resolution, including mediation
18               or arbitration, cf. Local Rule 26-1(b)(7), and
19          3. discussed consenting to resolution of this case by a magistrate judge, cf. Local Rule 26-
20               1(b)(8).
21          The discussion must be conducted by attorneys of record (not staff) and the joint
22 certification must specify the attorneys who participated in the discussion. The discussion must
23 be telephonic, in-person, or by video, and the joint certification must specify the means of
24 discussion.
25          IT IS SO ORDERED.
26          Dated: October 18, 2019
27                                                                  ______________________________
                                                                    Nancy J. Koppe
28                                                                  United States Magistrate Judge
                                                       1
